Citation Nr: 1210490	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  04-09 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder, from April 4, 2001 through October 1, 2008.

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder, from October 2, 2008.

3.  Entitlement to service connection for polysubstance disorder, as secondary to service-connected posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to November 1971.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

On March 15, 2010, the Board issued a decision which increased the evaluations of the Veteran's service-connected posttraumatic stress disorder (PTSD).  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Partial Remand (Joint Motion), the Court issued an order in November 2010 that remanded the case to the Board to provide the Veteran with a hearing.

The appeal is remanded to the RO.


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2011).  Here, based on the Joint Motion, the Court remanded the Board's decision on the issue of entitlement to increased evaluations for service-connected posttraumatic stress disorder (PTSD).  The Joint Motion found that the Board's March 2010 decision failed to provide the Veteran due process under the law as the Board had failed to provide the Veteran with a hearing.  The Veteran was represented in his appeal of the Board's March 2010 decision to the Court by the law firm of Bergmann & Moore, LLC, of which Joseph Moore is a managing partner.  However, after the case was remanded by the Court to the Board, in a statement dated in January 2012 from Mr. Moore on behalf of the Veteran, Mr. Moore notified the Board that the Veteran no longer desired a hearing "given that he is now represented by counsel."  The Board notes that Mr. Moore's law firm signed the Joint Motion which found that the Board's March 2010 decision denied the Veteran due process as he had not been afforded a hearing.  Accordingly, at the time of the appeal to the Court, the Veteran was represented by "counsel" and was appealing due to not being provided a hearing.  However now, after Remand from the Court, and EAJA fees in the amount of $3,812.60, Mr. Moore informs the Board that the Veteran no longer wants a hearing because he is (still) represented by "counsel."  Nevertheless, based on the Court's Order, the March 2010 Board decision must be vacated, and a new decision will be entered as if the March 2010 decision by the Board had never been issued.


REMAND

After the Court remanded the case to the Board, the Veteran submitted additional evidence consisting of a July 2011 statement from his brother, an October 2011 private psychiatric evaluation report, and VA treatment reports dated from May 2004 through March 2006, along with a waiver of RO jurisdiction of the evidence.

In an October 2011 private psychiatric evaluation report, B.C., M.D. opined that the Veteran's substance abuse problem was clearly secondary to the Veteran's PTSD.  In support of this opinion, Dr. C. stated that the Veteran was able to talk about the beginning of his substance use in Viet Nam as "learning how to medicate," and that he clearly used substance in an attempt to mitigate his PTSD symptoms.  The Veteran stated "you either had to accept or go insane."  Dr. C. further noted that although the mental health providers in the past believed that the Veteran's paranoia and intermittent delusions were due to drugs, the Veteran viewed drugs as the way he coped with PTSD symptoms.

The foregoing evidence raises the issue of entitlement to service connection for substance abuse as secondary to service-connected PTSD.  As the RO has not adjudicated this newly raised, intertwined issue of entitlement to service connection for polysubstance abuse as secondary to service-connected PTSD, the Board cannot reach the merits of the claims currently on appeal.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is remanded for the following action:

1.  The RO must review the claims file to ensure that all required notification and development action is completed with regard to the Veteran's claim of entitlement to service connection for polysubstance abuse as secondary to service-connected PTSD.  The RO must ensure that the notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 are fully complied with and satisfied.  

2.  After undertaking any other development deemed necessary in addition to that specified above with regard to the Veteran's claim of entitlement to service connection for polysubstance abuse as secondary to service-connected PTSD, the RO must readjudicate the Veteran's claims on appeal, to include the intertwined issue of entitlement to service connection for substance abuse as secondary to service-connected PTSD.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


